Higuera argues that counsel was ineffective for failing to
                   conduct an adequate investigation to locate and produce A. Olmo for trial.'
                   Higuera has failed to demonstrate that counsel was deficient. The defense
                   investigator went to Olmo's known addresses, but Olmo's home was in
                   foreclosure, he did not have a stable residence, and he changed phone
                   numbers. The investigator attended Olmo's own court hearings in an
                   effort to contact and serve him with subpoenas, but Olmo failed to appear.
                   The investigator also attempted to contact Olmo through his family but to
                   no avail as Olmo had very little contact with them at the time. Further,
                   Olmo testified at the postconviction evidentiary hearing that he was out of
                   the country for months at a time leading up to and during trial. Finally,
                   counsel explained her reasoning in not personally conducting the
                   investigation. Counsel made reasonable efforts to locate Olmo, and
                   Higuera fails to identify what additional efforts counsel should have made
                   leading up to trial. We therefore conclude that the district court did not
                   err in denying this claim, and we
                               ORDER the judgment of the district court AFFIRMED.



                                                                      J.



                                                                 Pi 664 cite           , J.
                   Gibbons                                   Pickering

                         'This court affirmed the denial of Higuera's remaining claims but
                   reversed the denial of this claim and remanded it to the district court to
                   conduct an evidentiary hearing, see Higuera v. State, Docket No. 59514
                   (Order Affirming in Part, Reversing in Part, and Remanding, January 16,
                   2013), which the district court did.


SUPREME COURT
       OF
    NEVADA
                                                        2
0) 1947A    4E*,
                cc:   Eighth Judicial District Court Dept. 20
                      McLetchie Shell LLC
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A